OPINION — AG — ** DUAL OFFICE HOLDING — MUNICIPALITY — CHIEF OF POLICE ** (1) THE SAME PERSON COULD `NOT' LAWFULLY BE CHIEF OF POLICE OF THE CITY OF YALE AND AT THE SAME TIME HOLD OF THE OFFICE OF CONSTABLE. (JUSTICE OF THE PEACE (2) NOTWITHSTANDING THE PROVISIONS OF THE CITY CHARTER OF YALE, A MEMBER OF THE POLICE DEPARTMENT OF THAT CITY HAS BY VIRTUE SOLEY OF HIS POSITION AS CHIEF OF POLICE OR AS MEMBER OF THE POLICE DEPARTMENT OF THE CITY OF YALE AUTHORITY TO ARREST WITHOUT A WARRANT FOR THE OFFENSE DEFINED AS FELONIES AND MISDEMEANORS UNDER STATE LAW, 22 Ohio St. 196 [22-196], THE TERRITORIAL LIMITS WITHIN WHICH HE MAY EXERCISE SUCH AUTHORITY BEING CONFINED TO THE AREA WITHIN THE CITY LIMITS (MUNICIPALITY) AND THE AREA OUTSIDE THE CITY LIMITS BUT UNDER THE CONTROL OF THE CITY OF YALE. (JURISDICTION, LAW ENFORCEMENT, ARREST, DUAL OFFICE, CITY) CITE: OPINION NO. SEPTEMBER 25, 1931 — INVESTOR, OPINION NO. JUNE 20, 1919 — SMITH, OPINION NO. MARCH 3, 1931 — HAILEY, 11 Ohio St. 574 [11-574], 11 Ohio St. 575 [11-575] [11-575], 21 Ohio St. 99 [21-99], 22 Ohio St. 196 [22-196] [22-196], 51 Ohio St. 6 [51-6] (SAM H. LATTIMORE)